EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd t Suite 203 Fort Lee tNJ 07024 P.O. Box 436402t San Diego t CA 92143-9402 619-623-7799 tFax 619-564-3408tstan2u@gmail.com The firm of Stan J.H. Lee,Certified Public Accountant,consents to the inclusion of our report ofAugust 22 2011on the audited financial statements ofRJD GreenInc.as ofDecember 31 and August 31, 2010and for the 4-monthsperiod ended December 31, 2010 and cumulative from September 10, 2009 (inception) to August 31, 2010 and December 31, 2010 in S-1/A Amendment No 10 that are necessary now or in the near future with the U.S. Securities and Exchange Commission. The firm also consents to being deemed as expert in connection with this filing. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA September 1, 2011 Fort Lee, NJ 07024
